VAUGHN, Judge.
The Courts are not authorized to fix rates for a public utility. That responsibility lies with the Utilities Commission. The findings of the Commission, when supported by competent evidence, are conclusive. This court may not substitute its judgment for that of the Commission even when it is of the opinion that the rate of return authorized by the Commission is inadequate.
After a review of the record, we are of the opinion that the findings of the Commission in this case are supported by substantial evidence and that the rates fixed by the Commission were established as provided by statute.
Affirmed.
Judge Britt concurs.
Judge Parker dissents.